number release date id office uilc cca_2010101813502937 cc pa from heard william a sent monday date pm to collins deborah j cc ransick mark n tefra subject re statute extension a member-manager can be designated as tmp sec_301_6231_a_7_-2 defines a member- manager as a member who alone or together with others is vested with the continuing exclusive authority to make management decisions necessary to conduct the business the operating_agreement vests in the designated tax matters member the authority to oversee or handle all matters relating to taxation of the company this appears to make the member a member-manager eligible to be designated as tmp on the partnership return
